Motion granted, recall of remittitur requested, and when recalled, it will be amended to read as follows:
"The judgment of the Appellate Division, entered upon its order of November 1, 1929, should be reversed, and the order of the Special Term affirmed, with costs in the Appellate Division and in this court.
"The order of the Appellate Division dated February 15, 1929, should also be reversed in so far as it strikes out the defendant's second defense of substantial performance and dismisses the first counterclaim for specific performance, *Page 566 
and also in so far as it awards costs against the defendant, and costs and disbursements of said appeal in the Appellate Division are awarded in favor of said defendant."